Name: 2003/412/EC: European Parliament Decision of 8 April 2003 concerning discharge in respect of the implementation of the general budget of the European Union for the 2001 financial year Section V Ã¢  Court of Auditors
 Type: Decision
 Subject Matter: EU institutions and European civil service;  EU finance;  budget
 Date Published: 2003-06-16

 Avis juridique important|32003B04122003/412/EC: European Parliament Decision of 8 April 2003 concerning discharge in respect of the implementation of the general budget of the European Union for the 2001 financial year Section V  Court of Auditors Official Journal L 148 , 16/06/2003 P. 0049 - 0049 Official Journal 064 E , 12/03/2004 P. 0221 - 0222European Parliament Decisionof 8 April 2003concerning discharge in respect of the implementation of the general budget of the European Union for the 2001 financial year Section V - Court of Auditors(2003/412/EC)THE EUROPEAN PARLIAMENT,having regard to the Revenue and Expenditure Account and Balance Sheet in respect of the financial year 2001 (SEC(2002)405 - C5-0245/2002),having regard to the annual report of the European Court of Auditors for the financial year 2001, together with the institutions' replies (C5-0538/2002)(1),having regard to the Statement of Assurance as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the European Court of Auditors pursuant to Article 248 of the EC Treaty (C5-0538/2002),having regard to the Council's recommendation of 7 March 2003 (C5-0087/2003),having regard to Articles 272(10) and 275 of the EC Treaty,having regard to Article 22(2) and (3) of the Financial Regulation of 21 December 1977(2) and Article 50 of the Financial Regulation of 25 June 2002(3),having regard to Rule 93a and Annex V of its Rules of Procedure,having regard to the report of the Committee on Budgetary Control (A5-0101/2003/rev1),1. Grants discharge to the Secretary-General of the Court of Auditors in respect of the implementation of the budget for the 2001 financial year;2. Records its comments in the accompanying resolution;3. Instructs its President to forward this decision and the accompanying resolution to the Council, the Commission, the Court of Justice and the Court of Auditors, and to have them published in the Official Journal of the European Union (L series).The Secretary-GeneralJulian PriestleyThe PresidentPat Cox(1) OJ C 295, 28.11.2002, p. 1.(2) OJ L 356, 31.12.1977, p. 1.(3) OJ L 248, 16.9.2002, p. 1.